Citation Nr: 0615538	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  95-16 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for rheumatoid 
arthritis, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 through March 
1970, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In the July 2004 Board remand, the issues of service 
connection for a stomach disorder, including as secondary to 
PTSD, and service connection for what was presumably 
degenerative arthritis of the hands, including as secondary 
to PTSD, were referred to the RO for appropriate action.  In 
fact, no action has been taken by the RO with regard to 
either issue, so both are AGAIN REFERRED for appropriate 
action.


REMAND

The veteran is seeking service connection for both sleep 
apnea and rheumatoid arthritis.  He contends that both 
conditions have been aggravated by this service-connected 
PTSD.  In July 2004, both claims were remanded for additional 
development.  The RO failed to fully comply with almost all 
of the remand orders.  While the Board regrets the delay, 
another remand is required in order to comply with Board's 
order.  See Stegall v. West, 11 Vet. App. 268 (1998) (If any 
action required by a remand is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken.).

Paragraph 1 of the remand order required that the RO ensure 
that the VA's duty to notify was fully complied with, 
including notice of the regulations delineated in 38 C.F.R. 
§§ 3.304, 3.306, 3.307, and 3.310, which discuss direct 
service connection, aggravation, presumptive service 
connection, and secondary service connection.  The RO's July 
2004 letter to the veteran completely ignored his contention 
that his two claimed disabilities were aggravated by his 
service-connected PTSD.  The letter discussed the claim as if 
it were solely a direct service connection issue.  Because 
the RO ignored the specificity of remand paragraph 1, 
corrective notice is required under Stegall.

Corrective notice is also required in order to comply with 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require proper 
notice of the degree of disability and the effective date of 
an award.  The July 2004 letter is not compliant with 
Dingess/Hartman, so corrective notice is required before 
these claims to reopen service connection can be properly 
adjudicated.

Paragraph 2 of the remand order required that the RO notify 
the veteran of his right to a VA Agent Orange examination as 
delineated in M21-1, Part III, par. 5-10.  It appears from 
the record that the RO completely ignored remand paragraph 2.  
In this regard, the matter must again be remanded. 
 
Paragraph 5 of the remand order required that the RO schedule 
the veteran for a VA examination.  The VA examiner was to 
specifically address whether either the veteran's sleep 
apnea, or his rheumatoid arthritis, had its onset during 
active service, is etiologically related to or increased in 
severity beyond its natural progression as a result of the 
veteran's service connected PTSD, or is in any other way 
causally related to active service.  Both the exam report 
associated with the March 2005 neurological examination, and 
the exam report associated with the March 2005 joint 
examination fail to address these questions.  The examiner 
summarily states that the veteran's conditions are not 
related to active service.  This veteran is contending that 
his two claimed conditions were aggravated by his service-
connected PTSD.  The VA examiner must address this issue, and 
has twice failed to do so.  See also the September 2003 VA 
examination report.  As such, this matter must be remanded 
again to obtain addenda to the March 2005 VA examination 
reports so that they will fully comply with the Board's 
remand orders.  It should be noted that this will be the 
third attempt to gain this information from a VA examiner.

Paragraph 7 of the remand order required the RO to 
readjudicate the veteran's claims for service connection for 
sleep apnea and rheumatoid arthritis with express 
consideration of Allen v. Brown, 7 Vet. App. 439 (1995), 
which discusses secondary service connection.  In the October 
2005 Supplemental Statement of the Case, the RO provided 
regulations regarding both reasonable doubt and VA's duty to 
notify, but failed to state the law regarding service 
connection, aggravation, or secondary service connection.  
The discussion section did not expressly consider Allen v. 
Brown.  And, although the RO did state the issues properly in 
the headings, it went on to address the issues improperly, 
discuss them as though new and material evidence was 
required, and then concluded that there was "no evidence 
that [the disabilities] as secondary to PTSD were incurred in 
or caused by service or within any applicable presumptive 
period."  This discussion was understandably confusing for 
the veteran and his representative.  Once the above 
referenced development takes place, the issues should be 
properly readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully complied with 
its duties to notify and assist the 
veteran.  This includes issuing corrective 
notice compliant with the Board's 
directive to notify the veteran of the 
evidence that is necessary to substantiate 
his claims under 38 C.F.R. §§ 3.304, 
3.306, 3.307, and 3.310.  This corrective 
notice must also be compliant with the 
recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice should also request that the 
veteran provide VA with any evidence in 
his possession that pertains to his 
claims. 
 
2.  Notify the veteran of his right to a 
VA Agent Orange examination as delineated 
in M21-1, Part III, par. 5-10.  If the 
veteran so chooses, afford him such an 
examination. 
 
3.  Obtain addenda to both the March 2005 
joint examination and the March 2005 
neurological examination.  The addenda 
must address the following question:  Is 
it more likely than not (i.e. probability 
greater than 50 percent); at least as 
likely as not (i.e. probability of 50 
percent); or less likely than not (i.e. 
probability less than 50 percent) that any 
identified sleep apnea or rheumatoid 
arthritis is etiologically related to or 
increased in severity beyond its natural 
progression as a result of the veteran's 
service-connected PTSD. 
 
4.  Readjudicate the issues of entitlement 
to service connection for sleep apnea, 
including as secondary to PTSD, and 
entitlement to service connection for 
rheumatoid arthritis, including as 
secondary to service-connected PTSD, with 
express consideration of Allen v. Brown, 7 
Vet. App. 439 (1995).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC).  The SSOC should 
appropriately address all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the February 2004 SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to the 
SSOC.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





